Turley J.
delivered the opinion of the court.
The plaintiff became sureity for an appeal from the county court of Franklin to the circuit court, on a judgment in favor of Johnson & Rayburn, against George W. Richardson and Wm. Campbell.
The judgment of the county court was affirmed against Richardson and Campbell, and the plaintiff as their surety. They prosecuted an appeal in the nature of a writ of error to the supreme court, and the defendant, Joseph Duncan, became their surety therefor. Judgment was rendered in the supreme court against them, and the plaintiff has paid the whole debt, and now asks a contribution of one-half from the defendant, as his co-surety. He is, upon no principle, entitled to it; they never were co-sureties. When the defendant became surety, Judgment had been rendered against the plaintiff, and he was as much the surety of the plaintiff for the appeal, as of Richardson and Campbell; and if he had paid the money, would have been entitled to a judgment against him for the whole amount.
The judgment of the circuit court will therefore be affirmed.